        Case 1:20-cv-01456-TNM Document 10 Filed 06/08/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA



CENTER FOR DEMOCRACY &
TECHNOLOGY,

                   Plaintiff,
                                                              Case No. 20-1456
            v.

DONALD J. TRUMP, in his official capacity
as President of the United States of America

                   Defendant.



            NOTICE OF APPEARANCE BY JOHN NADOLENCO

      Please enter the appearance of the undersigned, John Nadolenco of Mayer

Brown LLP, on behalf of Plaintiff Center for Democracy & Technology.


      Dated: June 8, 2020                 By:     /s/ John Nadolenco
                                                John Nadolenco
                                                Pro hac vice
                                                MAYER BROWN LLP
                                                350 S. Grand Ave.
                                                Los Angeles, CA 90017
                                                Telephone: 213-229-9500
                                                Facsimile: 213-625-0248
                                                jnadolenco@mayerbrown.com

                                                Attorney for Plaintiff Center for
                                                Democracy & Technology
